Citation Nr: 1760183	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a cervical spine disability, and, if so, whether service connection is warranted.

2. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left shoulder disability, and, if so, whether service connection is warranted.

3. Entitlement to service connection for a right shoulder disability.

4. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disability, and, if so, whether service connection is warranted.

5. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


FINDINGS OF FACT

1. In a March 2005 rating decision, service connection for a cervical spine disability, left shoulder disability, right knee disability, and left knee disability was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence submitted within one year.

2. Evidence received since the March 2005 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of sustaining the Veteran's service connection claims for a cervical spine disability, left shoulder disability, right knee disability, and left knee disability.

3. The Veteran's cervical spine disability is not etiologically related to an in-service injury or disease.

4. The Veteran's right shoulder disability is not etiologically related to an in-service injury or disease.

5. The Veteran's left shoulder disability is not etiologically related to an in-service injury or disease.

6. Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise as to whether his right knee disability is related to service.

7. Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise as to whether his left knee disability is related to service.


CONCLUSIONS OF LAW

1. The March 2005 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2017).

2. Evidence received since the March 2005 rating decision is new and material to the issues of entitlement to service connection for a cervical spine disability, left shoulder disability, right knee disability, and left knee disability.  The claims are reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

3. The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

4. The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

5. The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

6. The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

7. The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty for training from January 1995 through May 1995.  He also had approximately seven months of prior inactive service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in a February 2017 videoconference hearing.  A transcript is of record.  During that hearing, the Veteran withdrew his claims for service connection for both heels, and increased ratings for depression and his lumbar spine disability.

The Board notes that additional evidence was submitted after the November 2013 Statement of the Case.  However, the Veteran waived Agency of Original Jurisdiction (AOJ) review in a written waiver dated February 2017.  Therefore, the Board can proceed with the adjudication of the appeal.  38 C.F.R. §§ 19.31, 19.37, 20.1034.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

I. New and Material Evidence

In order to establish jurisdiction over the issues of entitlement to service connection for a cervical spine disability, left shoulder disability, right knee disability, and left knee disability, the Board must first consider whether new and material evidence has been received to reopen the claims.  38 U.S.C. § 5108 (2012).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The Veteran seeks to reopen his claims for service connection for a cervical spine disability, left shoulder disability, right knee disability, and left knee disability.  The knee claims were denied several times beginning in 1997.  The knees were last considered by the RO, along with the cervical spine and left shoulder claims, in a rating decision in March 2005.  The Veteran did not perfect an appeal as to the rating decision, nor did he submit new and material evidence within one year; therefore, the rating decision became final.

At the time of the March 2005 rating decision, the evidence of record included the Veteran's service treatment records, private medical records, VA medical records, and three VA examinations.

In February 2017, the Veteran submitted two disability benefits questionnaires and medical opinions from his treating physician.  With regard to the Veteran's knee disabilities, the physician opined it was at least as likely as not that the Veteran's knee disabilities were related to his fall while on active duty because he had complained of knee pain since the accident, he had been diagnosed with bilateral knee osteoarthritis, and "it is well known that osteoarthritis is advanced in patients that have had trauma to the area."  As for the Veteran's cervical spine and shoulder disabilities, the physician opined it was at least as likely as not that those disabilities were related to his fall while on active duty because he had been complaining of cervical spine pain since his reported fall, and he had degenerative changes of the spine with radiculopathy going to both shoulders and bilateral upper extremities.

As the February 2017 opinions relate to unestablished facts, namely identifying a possible nexus between the Veteran's active duty service and his cervical spine, left shoulder, right knee, and left knee disabilities, the criteria for reopening the claims have been met.  Therefore, the evidence is both new and material, and the claims must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a).

The RO reopened the claims for service connection for cervical spine, left shoulder, right knee, and left knee disabilities in the November 2013 Statement of the Case and considered them on the merits.  There is no prejudice, then, in the Board doing so.

II. Service Connection

The Veteran claims he sustained injuries to his cervical spine, shoulders, and knees when he slipped on ice while on active duty for training.  He also argues that his bilateral shoulder disabilities are secondary to his cervical spine disability.

Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active duty for training.  See 38 U.S.C.A. §§ 101(24), 106. Active duty for training (ACDUTRA) is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 38 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  In general, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the member's initial period of training.  The Veteran's DD-214 indicates a period of ACDUTRA from January 1995 through May 1995.

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).

Moreover, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they are established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board.").  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Cervical Spine Disability, Right Shoulder Disability, Left Shoulder Disability

Service treatment records indicate the Veteran slipped on ice and fell down the stairs while on active duty.  However, the records are silent for any complaints of or treatment specifically for cervical spine or shoulder injuries.

After a full review of the record, the Board finds that the claims for entitlement to service connection for a cervical spine disability, a left shoulder disability, and a right shoulder disability must be denied.

As a preliminary matter, the Board notes the Veteran does not have a currently diagnosed right shoulder disability.  X-rays of the right shoulder taken in February 2010 were negative for any abnormalities.  Private and VA medical records do not contain any evidence the Veteran has been diagnosed with a right shoulder disability.  As such, service connection for a right shoulder disability on a direct basis is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In August 1996, the Veteran reported experiencing cervical spine pain during a VA examination for his knee disabilities.  The Veteran's private and VA treatment records contain no further complaints of or treatment for cervical spine pain until May 2002.  A VA treatment record dated May 2002 noted the Veteran complained of neck pain with onset approximately one week prior following weightlifting.  X-rays taken at the time showed straightening with reversal of the lordosis of the Veteran's cervical spine and minimal cervical spondylosis.

Initially, the Board notes that the Veteran was not diagnosed with degenerative changes of the cervical spine until May 2002.  Therefore, the record does not reflect that the Veteran was diagnosed with arthritis of the cervical spine to a compensable degree within one year of separation from active duty.  There is also no evidence showing manifestations of arthritis during or within the first year after service.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

The record contains one VA examination and several private nexus statements in support of his claims for service connection for cervical spine and shoulder disabilities.  In comparing these opinions, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).

In an April 2004 private medical record, the physician opined the Veteran had an acquired, posttraumatic and degenerative condition and it was "very likely related to his injury" in 1995.  Later, in January 2005, a physician opined the Veteran's neck disability was secondary to the trauma he sustained when he fell in 1995.  The Veteran submitted a private nexus statement in June 2010.  The physician noted the Veteran reported neck pain ever since an accident in the military in 1995 and that he had degenerative components "most probably secondary to the nature of the injury sustained in 1995."  The physician further stated the Veteran had developed posttraumatic arthritis of the neck as a result of his 1995 injury.  The Board does not find these nexus statements to be of probative evidentiary value.  There is no indication in these records that the physicians reviewed the Veteran's claim file or past medical records.  As such, any information the physicians had regarding the nature and extent of the Veteran's in-service injury were self-reported by the Veteran.  The nexus statements also provide no rationale explaining how the Veteran's cervical spine arthritis, which was not diagnosed until May 2002, was related to a fall in 1995.

The Veteran was afforded a VA examination to determine the etiology of his cervical spine and left shoulder disabilities in January 2005.  He was diagnosed with degenerative changes of the cervical spine and left trapezius myositis.  The examiner reviewed the Veteran's entire claims file and noted his diagnosis of cervical degenerative changes in May 2002 following weightlifting.  The examiner opined it was less likely than not that the Veteran's left shoulder disability was related to his active duty service because his trapezius myositis was not related to any specific trauma and was unrelated, anatomically, to the Veteran's service-connected lumbar spine disability.  As for the Veteran's cervical spine disability, the examiner opined it was less likely than not related to the Veteran's fall during active duty because degenerative changes of the cervical spine are an aging process that were not caused by the Veteran's fall in service or his service-connected lumbar spine disability.

In February 2017, the Veteran submitted a disability benefits questionnaire completed by his private physician.  After reviewing the Veteran's record, the physician opined the Veteran's cervical spine disability was at least as likely as not related to his fall while on active duty because he complained of neck pain since that fall and currently had a diagnosis of osteoarthritis with radiculopathy into both shoulders.

The Board finds the January 2005 VA examination to be of great probative value because the conclusions are supported by medical rationale and are consistent with the verifiable facts regarding the Veteran's contentions.  The January 2005 VA examiner noted the Veteran did not complain of, and was not diagnosed with, a cervical spine disability until May 2002 when he complained of neck pain following weightlifting.  The Board notes that the February 2017 private nexus opinion found that the Veteran complained of neck pain since service; however, a complete review of the medical record does not show any consistent complaints of neck pain until after May 2002, when he is diagnosed with mild degenerative changes.  Further, the January 2005 VA examination provided rationale opining that the Veteran's left shoulder disability was not due to any specific trauma and degenerative changes to the cervical spine are part of an aging process.  The February 2017 private nexus opinion did not provide any rationale explaining how the Veteran's cervical spine disability, not diagnosed until May 2002, was caused by trauma.

The Veteran's claims of continuous neck symptoms since service are not credible.  After the initial 1996 complaint, there were no further complaints of neck symptoms until 2002, at which time he reported a one week history of symptoms.  This is not a case where there is an absence of medical records to support the claims of continuity, but one where the file does contain medical evidence for those intervening years with no relevant complaints.  He had several VA examinations for the back condition during those intervening years, during which he raised no complaints about his neck, as well as VA outpatient treatment.  He had extensive private treatment from Dr. B. from beginning in 1995, and those records, along with a November 1997 letter from Dr. B., discuss treatment for the back and knees, but make no mention of the neck.  The fact that the Veteran was receiving medical treatment shows he had the opportunity to raise complaints about his neck, if he were, in fact, experiencing symptoms.  The fact that he did not weighs heavily against his claims now that he had symptoms all those years.  Moreover, when he finally did seek treatment for the neck in 2002, he did not report a multi-year history of symptoms, but of one week's duration.  Finally, the Veteran filed compensation claims for his knees and back on several occasions, but did not claim the neck until 2004 - 9 years after service.  If he had, in fact, been experiencing continuous neck symptoms since service that he believed were a result of the in-service fall, it is reasonable to expect that he would have claimed such at an earlier date.  He filed multiple service connection claims for his knees so he was clearly familiar with VA's claims system and he could have easily claimed his neck as well.  The fact that he did not also weighs heavily against his claims.  Therefore, since the Veteran's claims of continuity of symptoms since service are not credible with respect to the neck condition, it follows that any physician's opinion relying on that continuity evidence as rationale for concluding the condition is related to service is flawed, as it is based solely on the Veteran's statements that the Board finds not credible.

While the Board recognizes the Veteran's assertions that his disabilities are related to service and is competent to testify as to events that occurred in military service, the Veteran is not competent to conclude that any condition he has now is connected to his service.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for his disabilities.

In light of the foregoing, the Board finds that service connection for a cervical spine disability, and a left shoulder disability is not warranted.

The Veteran asserted that his shoulder disabilities were radicular pain stemming from his cervical spine disability.  February 2004 and January 2005 private medical records noted the Veteran had degenerative disc disease of the cervical spine with radiating pain in both shoulders.  As noted above, the Veteran testified in February 2017 that his shoulder disabilities were actually radicular pain from his cervical spine disability.  However, as the Board is denying service connection for a cervical spine disability, service connection for radiculopathy in the left and right shoulder secondary to the Veteran's cervical spine disability is not warranted.

The elements for service connection for a cervical spine disability, right shoulder disability, and left shoulder disability have not been met.  Accordingly, service connection for the claimed disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.

Right Knee Disability and Left Knee Disability

The Veteran asserts that when he fell and injured his back in service, he also injured his knees.  Service treatment records indicate that in February 1995, the Veteran slipped on ice, fell, and rolled down the stairs.  He was treated for a low back injury, but treatment records are silent for any complaints of knee injuries or pain.  A lay statement from a fellow service member dated March 1997 asserted that he saw the Veteran slip on ice, fall on his back, flip over, and injure his knees.

Initially, the Board finds that the Veteran has consistently and credibly described falling and injuring his knees while in service.  His statements are corroborated by the March 1997 statement by his fellow service member attesting that he witnessed the Veteran fall.  As such, the Board concedes the Veteran injured his knees while on active duty and turns to the dispositive issue of nexus.

After a full review of the record, the Board finds the evidence is in relative equipoise as to whether the Veteran has continued to experience disabilities etiologically linked to his in-service injury, and entitlement to service connection for right and left knee disabilities is warranted.

Lay statements from three fellow service members dated March 1997 all reported the Veteran complained of knee pain and had difficulty walking throughout his period of active duty.

Private treatment records from June 1995, two months after separation from active duty, indicate the Veteran was treated for bilateral knee pain and attributed his symptoms to a fall while on active duty service.  In October 1995, the Veteran was treated for knee pain and soft tissue swelling "likely from old trauma."  He was again treated for soft tissue swelling of his knees in November 1995.

In August 1996, the Veteran was afforded a VA examination to determine the etiology of his knee disabilities.  X-rays taken at the time showed no bone or joint pathology, and the articular spaces were well preserved.  Physical examination revealed no instability in the right knee, but moderate, lateral instability of the left knee, with crepitus and patella grinding bilaterally.  The Veteran had tenderness to palpation to both patellar tendon and infrapatellar bursa.  The examiner diagnosed him with "residuals, bilateral knee trauma with patellofemoral syndrome."

An August 1997 MRI report of the Veteran's right knee indicated small knee effusion, minute medial femoral hypointense foci probably on basis of an area of sclerosis, mildly laterally subluxed patella, less than five millimeter subchondral defect with overlying chondromalasia at the medial femoral condyle anteriorly, but no evidence of a meniscal or ligamentous tear.  In October 1997, the Veteran underwent a MRI on his left knee.  The report indicated a slight increase in left knee joint fluid, but with no evidence of meniscal tear, bone bruise, or other significant abnormality.

The Veteran's private physician submitted a letter in November 1997 reporting the Veteran had been seeking treatment for bilateral knee pain since June 1995.  The physician opined all the Veteran's symptoms were related to the fall he reported while in service.

The Veteran continuously sought treatment for his bilateral knee disabilities over the next decade, and his private physicians consistently attributed his disabilities to trauma after falling while on active duty.  A private nexus statement dated June 2004 stated the physician was deeply convinced that the Veteran's knee disabilities were related to service because "direct trauma to knees affected these joints there there's evidence of the presence of joint effusion on imaging studies."  A June 2010 statement from a private physician opined the Veteran developed posttraumatic arthritis of the left knee following his fall during service.

In February 2017, the Veteran submitted a January 2017 MRI report, a disability benefits questionnaire, and a nexus opinion provided by his private physician.  The MRI report indicated the Veteran's right knee had chonderomalacia patellae and small joint effusion.  The Veteran's left knee showed mild joint effusion and prepatellar soft tissue edema and suspect chronic changes to the distal quadriceps tendon and proximal patellar ligament.  He was also diagnosed with osteoarthritis of both knees.  The private nexus statement dated February 2017 opined that it was at least as likely as not that the Veteran's bilateral knee disabilities were sustained while in the military.  The physician supported his opinion with rationale, concluding the Veteran had reported bilateral, increasing knee pain since service, x-rays and MRI reports showed bilateral osteoarthritis, and "it is well known that osteoarthritis is advanced in patients that have had trauma to the area."  The Board finds the February 2017 private nexus opinion to be of high probative evidentiary value.  The physician noted he reviewed the Veteran's entire claims file, including service treatment records and private medical records, and opined it was at least as likely as not that the Veteran's currently diagnosed bilateral knee disabilities were related to his fall while on active duty.  Unlike the other claims discussed above, the evidence actually does corroborate the Veteran's contentions of continuity of symptoms after service.

The Board considered the negative nexus opinions provided by VA examiners in January 2005 and November 2011.  The January 2005 VA examiner opined it was less likely than not that the Veteran's knee disabilities were related to his fall while on active duty because he was diagnosed with patellofemoral dysfunction not related to any specific trauma and unrelated, anatomically, to his service-connected back disabilities.  However, this medical opinion is directly contradicted by the August 1996 VA examination that diagnosed the Veteran with residuals of bilateral knee trauma and patellofemoral syndrome.  As such, the Board does not find the January 2005 VA examination to be of probative evidentiary value.  In November 2011, the RO sought a medical opinion regarding the etiology of the Veteran's left knee disability.  The examiner opined the Veteran's left knee disability was unlikely related to the fall in service because there was no mention of significant sequalae initially and there was no evidence of chronicity in service, during his separation examination, or immediately post-service.  Further, the Veteran's disability does not manifest with periods of time between symptoms where the condition is asymptomatic and patellofemoral syndrome or degenerative joint disease are not known to be a consequence of the type of injury the Veteran sustained.  The Board again does not find this opinion to be of probative evidentiary value.  It does not discuss the competent, credible lay statements claiming fellow service members witnessed the Veteran fall and observed his complaints of knee pain and difficulty walking throughout active duty.  Further, it does not explain how treatment for bilateral knee pain beginning in June 1995, two months after separation from active duty, is not evidence of chronicity of symptoms immediately post-service.  As such, the Board does not find these opinions to be of probative evidentiary value.

In summary, the Board finds the Veteran sustained right and left knee injuries in a fall while on active duty in February 1995 and the medical evidence is in relative equipoise that his right and left knee disabilities are etiologically related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's knee disabilities are directly related to service and service connection is warranted.




	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been received to reopen the claims of entitlement to service connection for a cervical spine disability, left shoulder disability, right knee disability, and left knee disability.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


